IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                          Assigned on Briefs March 10, 2016

                JAMES A. FARLEY V. TENNESSEE DEPARTMENT
                   OF SAFETY AND HOMELAND SECURITY

                Appeal from the Chancery Court for Davidson County
                  No. 13970II       Carol L. McCoy, Chancellor


                No. M2014-02479-COA-R3-CV – Filed March 29, 2016


This is an appeal from the trial court‟s dismissal of a petition for judicial review for lack
of subject matter jurisdiction. The petitioner is seeking to recover a motor vehicle he
claims to own that was seized due to “illegal alterations to the vehicle‟s identification
numbers.” It is undisputed that the petitioner was never the registered owner of the
vehicle, that he was not in possession of the vehicle when it was seized, and that he did
not receive notice of the seizure of the vehicle or the issuance of the notice of forfeiture.
More than 60 days after the Tennessee Department of Safety and Homeland Security
issued the Order of Forfeiture, which constitutes the Department‟s final order, the
petitioner filed his petition for judicial review. His primary contention was that the
Department of Safety failed to provide him with proper notice of the issuance of
forfeiture warrant. The chancery court rejected this contention, concluding that he was
not entitled to notice because he was never the registered owner. The court also found the
petition for judicial review was untimely filed because administrative orders become final
pursuant to Tenn. Code Ann. § 4-5-322(b)(1)(A) if a petition for judicial review is not
filed within 60 days from the entry of the order. Concluding that the 60-day limitation
period is jurisdictional, the court dismissed the petition for lack of subject-matter
jurisdiction. We affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

FRANK G. CLEMENT, JR., P.J., M.S., delivered the opinion of the Court, in which ANDY D.
BENNETT AND RICHARD H. DINKINS, JJ., joined.

Cynthia S. Lyons, William F. Roberson, Jr., and Seth Pinson, Cookeville, Tennessee, for
the appellant, James A. Farley.
Herbert H. Slatery III, Attorney General and Reporter; Andrée S. Blumstein, Solicitor
General; and Troy A. McPeak, Assistant Attorney General, Nashville, Tennessee, for the
appellee, Tennessee Department of Safety and Homeland Security.

                                             OPINION

       Petitioner, James A. Farley, filed a petition for judicial review in Davidson County
Chancery Court on July 5, 2013, seeking to overturn an Order of Forfeiture issued by the
Tennessee Department of Safety and Homeland Security, which was entered on March 4,
2013. The subject of the forfeiture is a motor vehicle Mr. Farley claims to have owned at
all material times.

       Because this matter was dismissed for lack of subject matter jurisdiction, the
record is modest; nevertheless, the petition, the agency record, and affidavits filed by Mr.
Farley in the trial court reveal the following relevant information. The vehicle at issue, a
Chevrolet Corvette, with an unknown vehicle identification number (“VIN”) and
unknown model year, was seized on May 23, 2012, due to “illegal alterations to the
vehicle‟s identification numbers.” The vehicle was in the possession of Franklin
Copeland when it was seized. The registered owner of the vehicle was Stephanie Coker.

       The Department sent notice of the issuance of the forfeiture warrant by certified
mail on July 16, 2012, to the registered owner, Stephanie Coker, and to Franklin
Copeland, because he was the person in possession of the vehicle at the time of the
seizure.1 No petitions for hearing or claims were filed within 30 days, and an Order of
Forfeiture was entered by the Department on March 4, 2013.

       Mr. Farley claims that he purchased and took possession of the vehicle from Ms.
Coker “sometime in 2010,” at which time she provided a title to the vehicle. The vehicle
was inoperable when Mr. Farley acquired it; as he put it, “the vehicle was a restoration
project.” Mr. Farley did not submit the title for registration because he was unsure of the
cost of restoration to restore it to an operable condition. After considerable effort and
expense, the vehicle became drivable in early 2012. Nevertheless, Mr. Farley never
registered the vehicle.

        Mr. Farley asserts in his petition that the vehicle was stolen from his property in
Putnam County on February 22, 2012, that he reported the theft, and a police report was
filed. At the time of the theft, Mr. Farley gave investigating officers the VIN listed on the
title that Ms. Coker had given him; however, he later learned that Ms. Coker had given
       1
          The notices to Ms. Coker were mailed to her registered address. The first notice to Ms. Coker
was returned as not deliverable. On February 11, 2013, the Department of Safety mailed, by certified
mail, a second notice of forfeiture to Ms. Coker and Mr. Copeland. The second notice to Ms. Coker was
returned to sender as unclaimed.


                                                 -2-
him the wrong title. Thus, all of the information provided to the investigating officer
concerning the vehicle was incorrect.

       Furthermore, Mr. Farley asserts that after the vehicle was stolen, Ms. Coker
subsequently provided the correct title and VIN and related documents to the
investigating officer sometime in the summer of 2013. When the investigating officer, Lt.
Bob Crabtree of the Putnam County Sheriff‟s Department, learned that the vehicle had
been seized and awarded to the State of Tennessee, Lt. Crabtree passed this information
on to Mr. Farley on May 3, 2013.

        On May 6, 2013, Mr. Farley sent a letter to the Department of Safety in Knoxville
along with a $350 bond to file a claim for the vehicle. Mr. Farley was advised a few days
later that the time for filing claims had run and he would have to submit a claim to the
appeals division of the Department of Safety. On June 3, 2013, Mr. Farley mailed a letter
to the Department of Safety requesting relief. The appeals division responded on June 12,
2013, advising Mr. Farley that his petition was rejected as untimely.

       On July 5, 2013, Mr. Farley filed his petition for judicial review in Davidson
County Chancery Court. The Department responded to the petition by filing a motion to
dismiss on the ground the court lacked subject-matter jurisdiction because the petition
was filed more than 60 days after the entry of the Department‟s final order he was
challenging.

       Pursuant to a final order entered on November 7, 2014, the court granted the
Department‟s motion to dismiss concluding that the petition for judicial review was
untimely filed, which deprived the court of subject-matter jurisdiction. The court also
rejected Mr. Farley‟s assertion that the Department failed to provide him with proper
notice of the forfeiture warrant. Consequently, the court dismissed the petition for lack of
subject-matter jurisdiction.

       In his appeal to this court, Mr. Farley raises three assignments of error: 1) the trial
court erred in finding his constitutional right to due process was not violated; 2) the trial
court erred in finding that the Department‟s forfeiture order did not violate his
constitutional right to be free from a taking of his private property without just
compensation; and 3) the trial court erred in dismissing his petition for judicial review of
the Department‟s final forfeiture order for lack of subject matter jurisdiction.

                                  STANDARD OF REVIEW

        Whether a court lacks subject-matter jurisdiction is a question of law. Therefore,
we shall review the chancery court‟s determination that it lacked subject-matter
jurisdiction pursuant to the de novo standard, without a presumption of correctness.
Chapman v. DaVita, Inc., 380 S.W.3d 710, 712-13 (Tenn. 2012).

                                            -3-
                                        ANALYSIS

        A person seeking judicial review of a final order of an administrative agency must
file his petition within 60 days of the entry of the agency‟s final order. Tenn. Code Ann. §
4-5-322(b)(1)(A). The 60-day limitation period is jurisdictional. Bishop v. Tenn. Dep’t of
Corr., 896 S.W.2d 557, 558 (Tenn. Ct. App. 1994), abrogated on other grounds by
Hughley v. State, 208 S.W.3d 338 (Tenn. 2006). Therefore, a court lacks authority to
entertain a petition after the passage of the mandatory limitation period. Id.

       The time for seeking judicial review of an agency‟s decision begins to run from
the date of entry of the agency‟s final order. Davis v. Tenn. Dep’t of Emp’t Sec., 23
S.W.3d 304, 309 (Tenn. Ct. App. 1999). In the case at bar, the Department‟s final order
was entered on March 4, 2013. Mr. Farley‟s petition for judicial review was filed in the
chancery court on July 5, 2013. Therefore, his petition was filed more than 60 days from
the date of the Department‟s final order. The foregoing notwithstanding, Mr. Farley
challenges the order of forfeiture on the ground of due process, contending his
constitutional rights were violated because the Department failed to provide him with
proper notice of the forfeiture warrant.

        In this appeal, we are greatly benefited by the fact the chancery court did an
excellent job in stating its specific findings of fact and in separately stating its
conclusions of law. As a consequence, the chancery court has provided “a clear
understanding of the basis of a trial court‟s decision.” See MLG Enter., LLC v. Johnson,
No. M2014-01205-COA-R3-CV, 2015 WL 4162722, at *4 (Tenn. Ct. App. July 9, 2015),
perm. app. granted (Tenn. Dec. 10, 2015); Gooding v. Gooding, 477 S.W.3d 774, 782
(Tenn. Ct. App. 2015); In re Zaylen R., No. M2003-00367-COA-R3-JV, 2005 WL
2384703, at *2 (Tenn. Ct. App. Sept. 27, 2005) (“Findings of fact facilitate appellate
review . . . and enhance the authority of the court‟s decision by providing an explanation
of the trial court‟s reasoning.”).

       In relevant part, the chancery court found the following facts:

       On May 23, 2012, a Chevrolet Corvette with unknown VIN # and unknown
       model year was seized from Franklin Copeland because of illegal
       alterations to the vehicle‟s identification numbers. On July 16, 2012, and
       again on February 11, 2013, notice of the forfeiture warrant was mailed by
       certified mail to the registered owner, Stephanie Coker and to the person in
       possession of the vehicle at the time of seizure, Franklin Copeland. The
       certified mail notice to Stephanie Coker on February 11, 2013 came back
       unclaimed. No petitions for hearing or claims were filed within 30 days,
       and an Order of Forfeiture was entered by the Department on March 4,
       2013. The Petitioner, James Farley (“Petitioner”), acquired possession and

                                           -4-
      ownership of the vehicle on or about 2010 from Stephanie Coker, but he
      never registered the vehicle. The Department did not agree that the forfeited
      vehicle was stolen from James Farley as is alleged by the Petitioner. Many
      of the Petitioner‟s alleged statement of facts in his Petition are not in the
      administrative record. The Petitioner failed to file a claim with the
      Department within 30 days after the notice was sent to the owner of record
      as is required by Tenn. Code Ann. § 40-33-206. The Petitioner filed an
      untimely petition for Judicial Review with this court on July 5, 2013.

        The court then stated its conclusions of law. The conclusions of law most relevant
to the issue of proper notice of issuance of the forfeiture warrant are as follows:

      Tenn. Code Ann. § 40-33-204(c) provides that upon the seizure of any
      personal property subject to forfeiture, the seizing officer shall provide the
      person found in possession of the property, if known, a receipt titled
      “Notice of Seizure.” Additionally, Tenn. Code Ann. § 40-33-204(g) states
      that the applicable agency, upon receipt of the forfeiture warrant
      documents, shall notify the owners and secured parties that a forfeiture
      warrant has been issued. Notice must be given in a manner reasonably
      calculated to notify interested parties of the pending forfeiture of the
      property. Mulane v. Central Hanover Bank and Trust Company, 399 U.S.
306, 314 (1950); See also Doe v. Norris, 751 S.W.2d 834 (Tenn. 1988).
      The Department‟s rules of procedure provide that, in order to meet the due
      process requirement, proof of the notice of a forfeiture warrant may be
      established by notice sent to the potential claimant by certified mail at the
      claimant‟s last known address. Tenn. Com. R. & Reqs., Rule 1340-2-2-
      .06(2)(d).

      In the present case, the seizing officer provided the Notice of Seizure to the
      person in possession of the vehicle, Franklin Copeland, who signed
      acknowledging receipt of the seizure notice on May 23, 2014.
      Subsequently, the Department sent the notice of issuance of the forfeiture
      warrant on July 16, 2012 and again on February 11, 2013 by certified mail
      to Franklin Copeland and the registered owner, Stephanie Coker. Tenn.
      Code Ann. § 55-4-101 requires motor vehicles to be registered. Whenever
      the owner of a registered vehicle transfers title, the registration of the
      vehicle shall expire pursuant to Tenn. Code Ann. § 55-4-118. The new
      owner may secure a new registration and certificate of title in accordance
      with Tenn. Code Ann. § 55-4-119. If the Petitioner purchased the vehicle
      from Stephanie Coker, then he should have registered the vehicle in his
      name and obtained a certificate of title in his name in order to receive
      notice of the forfeiture warrant from the Department. In this case, the
      Department sent notice of the forfeiture warrant to the registered owner,

                                          -5-
       Stephanie Coker, and had no knowledge of Petitioner‟s alleged interest in
       the vehicle. If Petitioner had registered the vehicle in his name, the
       Department would have mailed him notice of the forfeiture warrant by
       certified mail.

       Without knowledge that the Petitioner may have had an interest in the
       vehicle, the Department provided adequate notice to the owner of record.
       See Redd v. Tennessee Dept. of Safety, 895 S.W.2d 332 (1995) (held:
       requisite knowledge required the Department of Safety to provide notice to
       Petitioner). Dusenberg v. U.S., 534 U.S. 161, 171-173 (2002) (held: proof
       inmate received actual notice of forfeiture proceeding was not required).
       Since the Department provided sufficient notice to comply with due
       process, the Department‟s forfeiture was proper.

        Based upon its findings of fact and conclusions of law, only some of which we
have quoted above, the chancery court dismissed the untimely petition for judicial review
for lack of subject matter jurisdiction. For essentially the same reasons as stated by the
chancery court, we also find no merit to Mr. Farley‟s contention that the Department
failed to provide proper notice.

       The relevant law, specifically Tenn. Code Ann. § 40-33-204(c), directs that upon
the seizure of any personal property subject to forfeiture, the person found in possession
of the property, if known, shall be provided with a “Notice of Seizure.” Furthermore, as
Tenn. Code Ann. § 40-33-204(g) directs, upon issuance of the forfeiture warrant, the
agency shall notify the owners and secured parties that a forfeiture warrant has been
issued. Additionally, the Department‟s regulations provide, in pertinent part, that proof of
the notice of the forfeiture warrant may be established by notice sent to the potential
claimant by certified mail at the claimant‟s last known address. TENN. COMP. R. & REGS.
1340-2-2-.06(2)(d).

       Further, in order to satisfy the constitutional due process requirements, notice must
be given in a manner “reasonably calculated, under all the circumstances, to apprise
interested parties of the pendency of the action and afford them an opportunity to present
their objections.” Mulane v. Cent. Hanover Bank and Trust Co., 339 U.S. 306, 314
(1950). “In order to determine whether a particular notice procedure comports with due
process „[t]he proper inquiry is whether the state acted reasonably in selecting a means
likely to inform persons affected, not whether each property owner actually received
notice.‟” Brown v. Tenn. Dept. of Safety, No. 01-A-01-9102-CH00043, 1992 WL 63444,
at *4 (Tenn. Ct. App. Apr. 1, 1992) (quoting Weigner v. City of New York, 852 F.2d 646,
649 (2d Cir. 1988)).




                                           -6-
       Here, as the chancery court correctly found, the Department complied with the
statutory notice requirements:

       The seizing officer provided the Notice of Seizure to the person in
       possession of the vehicle, Franklin Copeland, who signed acknowledging
       receipt of the seizure notice on May 23, 2014. Subsequently, the
       Department sent the notice of issuance of the forfeiture warrant by certified
       mail to Franklin Copeland and the registered owner, Stephanie Coker.

        The chancery court also correctly concluded, assuming Mr. Farley purchased the
vehicle from Ms. Coker, that “he should have registered the vehicle in his name and
obtained a certificate of title in his name in order to receive notice of the forfeiture
warrant from the Department,” and “[i]f [Mr. Farley] had registered the vehicle in his
name, the Department would have mailed him notice of the forfeiture warrant by certified
mail.” See Tenn. Code Ann. § 55-4-101 (requiring registration of motor vehicles); see
also Tenn. Code Ann. § 55-4-118 (providing for explanation of existing registration);
Tenn. Code Ann. § 55-4-119 (for new owner to secure a new registration upon transfer of
title).

        Further, Mr. Farley failed to register the vehicle as his property as required by
statute.2 As a result, the Department had no knowledge that Mr. Farley was the owner of
the vehicle and no reasonable means to ascertain this information. Moreover, the record
established that the Department provided the requisite notice to the registered owner of
the vehicle, Ms. Coker, and the individual in possession of the vehicle at the time of
seizure, Mr. Copeland. We conclude that, in so doing, the State acted in a manner
reasonably calculated to provide interested parties notice of the forfeiture warrant.
Therefore, Mr. Farley‟s contention that his due process rights were violated because the
Department failed to give him proper notice is without merit.

       Because the petition for judicial review was not filed within 60 days of the entry
of the Order of Forfeiture, the Department‟s final order, the chancery court correctly
concluded that it lacked subject-matter jurisdiction.




       2
          Whenever the owner of a vehicle moves from the address named in the vehicle registration, the
owner is required to notify the Department of the change within 10 days of the move. See Tenn. Code
Ann. § 55-4-131(a). Thus, Mr. Farley also had a statutory duty to maintain his correct address on the
vehicle registration. See Beazley v. Armour, 420 F. Supp. 503 (M.D. Tenn. 1976).


                                                 -7-
                                   IN CONCLUSION

      The judgment of the trial court is affirmed, with costs of appeal assessed against
James A. Farley.


                                                   ______________________________
                                                   FRANK G. CLEMENT, JR., JUDGE




                                         -8-